 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDRadioear CorporationandInternationalUnion ofElectrical,Radio and Machine Workers,Local 633,AFL-CIO-CLC. Case 6-CA-5376October 29, 1974SUPPLEMENTAL DECISION AND ORDEROn October 30, 1972, the Board, Members Fan-ning and Jenkins dissenting, issued a Decision andOrder in the instant case, deferring to the parties'contractual settlement procedures, and dismissingthe complaint.' Provision was made for the retentionof jurisdiction, however, and for further consider-ation, upon timely motion, should it be shown that(a) the dispute had not, with reasonable promptness,been resolved by amicable settlement or submittedpromptly to arbitration, or (b) the grievance or arbi-tration procedures utilized were not fair and regularor reached a result repugnant to the Act.Thereafter, the "turkey money" dispute in issue,more fully described in our earlier Decision, was sub-mitted to arbitration. On October 8, 1973, the arbi-trator issued his award, denying the Union's griev-ance. The Charging Party, by motion for further con-sideration filed October 26, 1973, requests the Boardtoreinstatethecomplaint,ongrounds thearbitrator's award was contrary to law, disregardedstatutory rights, and did not resolve the issues in amanner compatible with the purposes of the Nation-alLabor Relations Act. Respondent filed a brief inopposition.We grant the Charging Party's motion for furtherconsideration for reasons set forth below.The facts are fully set forth in the AdministrativeLaw Judge's original Decision, and in the subsequentBoard Decision,supra.For a number of years priorto 1970, Respondent had paid its employees a $30"turkey money" bonus at Thanksgiving and Christ-mas. In 1970, Respondent signed its first contractwith the Union, effective March 16, 1970. The con-tractdid not mention the bonus, and when theUnion demanded its payment at Thanksgiving, Re-spondent refused and advised the Union that "turkeymoney" would not be paid then or in the future.At the negotiations which preceded the 1970 con-tract, no specific mention was made of the "turkeymoney" bonus. Nor does the contract anywhere referto this benefit. There was, however, an attempt bythe Union, during negotiations, to convince Respon-dent to include in the contract a clause preserving allexisting benefits;Respondent would not agree to1Radtoear Corporation,199 NLRB 1161such a clause. The parties did agree to a "zipper" orwrap-up clause, which read:Itisacknowledged that during negotiationswhich resulted in this agreement, the Union hadthe unlimited right and opportunity to make de-mands and proposals with respect to all propersubjects of collective bargaining. Therefore, forthe life of this agreement, the Union agrees thatthe Company shall not be obligated to bargaincollectively with respect to any subject or matternot specifically referred to or covered in thisagreement.In our prior Decision, we deferred the parties' dis-pute over the "turkey money" bonus to their contrac-tualgrievance and arbitration procedure.We ex-pressed an unwillingness to agree with the Adminis-trative Law Judge that, since no waiver expressly andunequivocally referring to the "turkey money" bonuswas included in the contract, Respondent had a con-tinuing obligation to maintain the "turkey money"bonus unless it bargained first with the Union. Wefound it inappropriate to apply so rigid a formula tothe circumstances of the case. As we stated in ourprior Decision, "where the parties, as here, have en-gaged in the collective-bargaining process, as con-templated by the statute, and have executed a collec-tive-bargaining agreement, setting forth the terms oftheir bargain, we are unwilling to ignore what hastaken place at the bargaining table and decide theparties' dispute on the basis of a simplistic formulaarrived at by this Board." Since we found "the collec-tive-bargaining agreement, and the events surround-ing its execution . . . [to be] at the heart of the dis-agreement," we deferred our decision to the parties'contractual settlement procedures, in accordancewith ourCollyerpolicy.'As contemplated by our prior Decision, upon theUnion's request we have examined the award issuedby the arbitrator. After determining that the disputewas arbitral, the arbitrator emphasized that his au-thoritywas to decide the dispute solely within thebounds of the contract. He noted that the Union hadsubmitted a proposal for maintenance of past bene-fitswhich was refused by the Company and not ne-gotiated into the agreement, even though specificbenefits, such as health insurance and vacations,were included. The arbitrator also noted that the sub-ject of the Christmas bonus was used by the Unionas a leverage and a "buy out for higher wages." Thearbitrator questioned "why did they not do the sameon turkey money?" The arbitrator found that "byrefusal of a maintenance of past benefits and no ne-'Caller Insulated Wire, A Gulf and Western Systems Co,192 NLRB 837(1971)214 NLRB No. 33 RADIOEAR CORPORATION363gotiations on turkey money but specific negotiationson other benefits, it is clear the company never in-tended turkey money as a benefit of wages but asgift." The arbitrator concluded that it was not withinhis authority to add on another benefit never dis-cussed until negotiations had been closed and agree-mentsigned. The arbitrator denied the grievance.In the course of his opinion the arbitrator repeat-edly set forth his view that he was unable or withoutauthority to pass on the issue before the NationalLabor Relations Board. Though the arbitrator ob-served that the "zipper clause refers . . . to a waiverof collective bargainingon issuesnot explicit in theagreement," he specifically declined to pass on theissuewhich he deemed to have been before theBoard, i.e., whether the Employer had to bargain be-fore discontinuing the benefit. It was his under-standing that the Board's deferral of the issue of theEmployer's bargaining obligation was inconsistentwith his authority as arbitrator. He deemed himselfbound by what he considered to be the four cornersof that agreement and not by what he implied was animproper mandate given him by the Board.Somewhat surprisingly, in passing, the arbitratorvolunteered that "the Union effectively bargainedaway its own past practice which is not now subjectto reopening under Section 1.02, for there is a specif-ic,clear and unmistakable waiver tocollective bar-gainingwith respect to subject matter not referred toor covered in this agreement." Nonetheless, the arbi-trator believed that there was a question of possibleillegality or repugnance to the Act of the zipperclause, and, as indicated, emphatically declined torule on the applicability of the zipper clause to thespecificquestion raised before the Board; i.e., theEmployer's duty to bargain collectively before dis-continuing the "turkey money." As the arbitratorsaw the case, "the zipperclause isthen irrevelant tothis dispute and collective bargaining is not here anissue."We areless clearthan was the arbitrator that it wasnot within his power to decide the issue of whetherthe Employer acted improperly in unilaterally dis-continuing the "turkey money" payment. Indeed,other arbitrators have decided thisissueunder some-whatsimilarcircumstances.' As statedin our initial3 See, e g,the arbitrator's opinion referred toinValley Ford Sales, Inc,d/b/a Friendly Ford,211NLRB 834 (1974) Unlikeour dissenting col-leagues, we do not perceive what applicationAlexander v Gardner-DenverCo,415 U S 36 (1974), has to ourCollyerandSpielbergdoctrines generallynor to the issue hereAlexander,of course,did not dealwith ourCollyer orSpielbergdoctrines,but instead dealt with the interrelationship between ar-bitral proceduresand Title VII of the Civil Rights Actof 1964 But subse-quent to resolving the issues in that case the SupremeCourt hasnoted ourCollyerdecision with approval,stating"The Board'sposition harmonizeswith Congress'articulated concern that final adjustmentby a methodagreed uponby the partiesis the desirable method for settlement of griev-Decision,"theanswer [to the question of theemployer's bargaining obligation] does not, in ourview, call for a rigid rule, formulated without regardfor the bargaining postures, proposals, and agree-ments of the parties, but rather, more appropriately,should take into consideration such various factorsas (a) the precise wording of, and emphasis placedupon, any zipper clause agreed upon; (b) other pro-posals advanced and accepted or rejected during bar-gaining; (c) the completeness of the bargainingagreement as an 'integration'-hence the applicabili-ty or inapplicability of the parol evidence rule; and(d) practices by the same parties, or other parties,under other collective-bargaining agreements." Aswe stated, "these are but a few of the many factorsthat could and would be considered by an arbitra-tor." These seemed to us, and still seem, to be mat-ters particularly suited to resolution in the forum ofarbitration.Nonetheless, the arbitrator in this casespecifically found himself unwilling to determinewith finality the issue as to bargaining, and we there-foremust consider the question of the Employer'sbargaining obligation on its merits.Although this issue will now be decided by us,rather than by the arbitrator, we see no reason toblind ourselves to the several factors we character-ized as relevant in our prior Decision. We continueto be unwilling to apply a rigid formula to the ques-tion of the Employer's bargaining obligation after acontract has been reached, but rather will ourselveslook at the factors we referred to in our prior Deci-sion.We note, first, that during the course of negotia-tions for this first contract, the Union sought a main-tenance of standards provision, whereby "all benefitsand privileges in effect prior to this agreement willcontinue in effect unless amended or changed here-in."As the Administrative Law Judge found, theCompany refused to incorporate this language intothe contract and the matter was abandoned. Rather,the parties agreed to the zipper clause hereinbeforedescribed. The zipper clause specifically stated thatthe Union had had an opportunity to bargain over allproper subjects of collective bargaining. By its terms,itcontained an agreement by the Union that theCompany was relieved of any obligation to bargain"with respect to any subject or matter not specificallyreferred or covered in this agreement."The arbitrator chosen by the parties, though refus-ance disputes"William E Arnold Co v Carpenters District Council ofJacksonville and Vicinity et al,417 U S 12 (1974)As to the issue here, evenour colleagues state thatthe arbitratorhad the function and duty "to effec-tuate the intent of the parties"Here, the arbitrator found that the intentwas to waive bargainingover the turkeymoney, and we would thereforehave thought he need not have hesitated to issue an award giving full effectto that intent 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to make a definite ruling on the legality of theclause under the National Labor Relations Act, rec-ognized that the clause was a clear waiver of anybargaining obligation by the Employer. He statedthat the legality of such a clause was within the prov-ince of the NLRB to decide. We have found no casein which the Board or any court has ever held thatsuch a clause is illegal, repugnant to the Act, oragainst public policy.We are therefore inclined togive it such effect as the negotiating history and othersurrounding circumstances seem to make appropri-ate, at least in any case where its application wouldnot be repugnant to the basic policies of our Act. Asfound by the arbitrator, the parties have fully ex-plored the possible continuation of certain specificexisting benefits, and as to at least one, the Christmasbonus, there was a "buy out" for higher wages. Theparties expressly acknowledged, in the body of theirwaiver clause, that during negotiations which result-ed in this agreement, the Union had the unlimitedright and opportunity to make demands and propos-alswith respect to all proper subjects of collective-bargaining'; as the negotiations were described bythe arbitrator, the preamble language of the waiverclause seems to accord closely with the actual facts.Furthermore, the parties also consciously exploreda clause which would specifically have required themaintenance ofallexisting benefits, whether men-tioned specifically in the agreement or not. As boththe arbitrator and the Administrative Law Judgehave found, that proposal was not,adopted, but thebargaining waiver clause specifically waiving theobligation of the Respondent to bargain over anysubject or matter not specifically referred to or cov-ered in the agreementwasagreed to.In the light of these circumstances, we find thatthere was here a conscious, knowing waiver of anybargaining obligation as to nonspecified benefits,such as the "turkey money" bonus. Nor do we findany repugnancy to the Act's principles in giving ef-fect to such a waiver under these circumstances. Wedo not have here evidence of unconscionable over-reaching by the Respondent in the bargaining proc-ess, nor any concealment of existing benefits whichmight make an application of the clause near fraudu-lent, or any other circumstances which persuade usthat we should interfere with the integrity of whatappears, in all respects, to have been an openly ar-rived at, fairly bargained, agreement.It is our conclusion, therefore, that the waiverhereshould be given meaning and effect .4 That is the in-4 See, e.g—N L.R.B. v Southern MaterialsCo.,Inc., 447 F 2d 15 (C.A. 4,1971), where thecourt of appeals admonished the Board to give effect to asimilarly broadwaiver-of-bargaining clause.In distinguishing such cases asGeneral Electric Company v N L R-.B.,414 F.2d 918 (C.A. 4, 1969);Leeds &tent and agreement of the parties as we construe itfrom the language of their contract and the circum-stances surrounding their bargaining. The questionof the breadth of such a clause, its relationship to anymaintenance of standards clause that may have beenproposed or agreed to, are contract interpretationquestions appropriate for consideration by an arbi-trator. But where the arbitrator chosen by the partieshas expressly declined to render an opinion on thismatter, we believe it is our duty to do so, and wehave done so here.We find, therefore, that the Union in this case haswaived its rights to bargain about the subject matterin question, and we shall dismiss the complaint.ORDERPursuant to Section l0(c) of the National LaborRelations Act, as'amended, and on the basis of theentire record in this case, the National Labor Rela-tions Board hereby reaffirms its Order previously is-sued on October 30, 1972, and orders that the com-plaint herein be, and it hereby is, dismissed.MEMBER KENNEDY, concurring:Ido not believe that the arbitrator's award wasrepugnant to the purposes and policies of the Act. Iwould dismiss the complaint herein. Accordingly, Iagree with the result reached by Chairman Millerand Member Penello.MEMBERS FANNING and JENKINS, dissenting:In dissenting from the initial Decision and Order 5deferring this matter to arbitration, we pointed outthat at bottom this case involves no possible issue ofcontract interpretation but only the legal questionwhether a catchall "zipper" clause constitutes a waiv-er of bargaining over existing terms of employmentnot otherwise mentioned in the contract. According-ly,even accepting,arguendo,the arguments usuallyadvanced by theCollyer 6majority in support of de-ferral, we found it difficult to understand how thosearguments or similar arguments could be used tosupport deferral here.We concluded therefore thatthis case represented a further and a particularly un-wise extension of a policy we have consistently dis-agreed with and disputed .7Northrup Ca v. N L R B.,391 F_2d 874 (C.A 3, 19681, andTimken RollerBearingCo_,vN LR.B, 325F2d 746 (C.A. 6, 1963), the courtnoted thatthe languageof the waiverclauses in those cases was narrower,and thecircumstancesdiffered. Similarly, the approachwe here enunciate focusesboth on the language of the clause and the circumstances of the bargainingsurrounding its execution.s 199 NLRB1161, 1162.e ColfyerInsulatedWire,192 NLRB 837.'See192 NLRB 837, 846, 850;McLean Trucking Company,202 NLRB710 (1973) (Members Fanning and Jenkins dissenting) RADIOEAR CORPORATIONWe also observed in our dissent that any decisionby the arbitrator purporting to interpret a contractclauseof the kind at issue here as a waiver of bar-gaining over an established term of employmentwould necessarily be repugnant to the Act and of noeffect under theSpielberg 8doctrine. This conclusionfollowed from even a cursory examination of Boardprecedent, as sanctioned by judicial decision, all ofwhich clearly establishes the legal principle that gen-eral and catchall contract clauses, regardless of thebreadth of the language employed in their construc-tion, are not sufficient to operate as a waiver of theunion's right to bargain with the employer prior tothe latter's termination of beneficial conditions ofemployment.' Despite these considerations the ma-jority insisted on deferring this dispute to arbitration.In response to the Board's mandate the arbitratorrendered an award denying the Union's grievance. Inso doing, however, the arbitrator specifically dis-claimed authority to pass on an issue properly beforethe National Labor Relations Board. Consequently,he based his decision solely on his reading of thecollective-bargaining agreement and expressly leftopen the question he understood to have been initial-ly before the Board; i.e., whether this Employer wasobligated under law to bargain with the Union be-fore discontinuing payment of the "turkey money"bonus. As we pointed out in our initial dissentingopinion, this question was and is the sole issue raisedby the complaint here.In response to the arbitrator's decision our col-leagues now inform us that they are "less clear" thanwas the arbitrator that he lacked authority to resolvethis question.Whatever our colleagues seek to com-municate by this cryptic comment, we are satisfiedthat on this point at least the arbitrator was correct.Our conclusion in this respect is buttressed by therecent opinion of the Supreme Court inAlexander v.Gardner-Denver Co.,415 U.S. 36 (1974). There theCourt reversed the Court of Appeals for the TenthCircuit and held that an employee does not forfeit hisright to trialde novounder Title VII of the CivilRights Act of 1964 because of a prior submission tofinal arbitration of his grievance under the nondiscri-mination clause of the collective-bargaining agree-ment. In reaching its decision the Court took pains tounderscore the lack of arbitral authority to vindicatepublic rights. Thus, the Court pointed out that thearbitrator is bound by the four corners of the con-tract before him, lacks general authority to invokepublic laws that conflict with the contract, and, infact, has only authority to resolve questions of con-e Spielberg Manufacturing Company,112 NLRB 1080 (1955)SeeRadioearCorporation,199 NLRB at 1162, in 3365tractual rights. In short, as the Court suggests and asthe arbitrator in the present case apparently conclud-ed, the proper function of an arbitrator is to effectu-ate the intent of the parties, leaving the duty of up-holding the requirements of the public laws to thosecharged with that responsibility. 10 And in any event,itremains a fact that the arbitrator, as he himselfsaid, did not decide the statutory issues of whethersuch blanket clauses waive the bargaining obligation.Turning to the substance of our colleagues' deci-sion on the merits, at the outset we reiterate our op-position to a result that ignores consistent and long-standing precedent and serves only to undercut a ba-sic statutory right. That this is precisely the effect ofour colleagues' position is evident for, as we havenoted previously, the Board and the courts have timeand again made clear that catchall contract clausesdo not constitute a waiver of employees' interest inspecific existing terms and conditions of employmentso as to privilege the employer's termination orchange of such terms and conditions without bar-gaining. Rather, such a waiver may be accomplishedonly by "clear and unequivocal" language. Our col-leagues, however, seek to avoid the application ofthis legal principle by characterizing it as "simplistic"and "rigid" and intimating that it is a rule whichfinds expression only in prior Board decision.In place of this so-called simplistic rule our col-leagues offer no rule at all, only the open-ended invi-tation to the trier of fact to consider and weigh anyor all factors he deems relevant. Judging from thefactors our colleagues have indicated they wouldconsider, including for example factors as remote as"practices of other parties to other collective bargain-ingagreements," the prospect of anything ap-proaching sensible and consistent resolutions of theproblems now created by our colleagues' rejection ofthe Board's historic position is hardly bright.Our pessimism in this regard is fully warranted byour colleagues' performance in finding the "zipper"clause in the present case a "conscious, knowingwaiver of any bargaining as to nonspecified bene-fits."This conclusion, our colleagues inform us,stems from the finding that the Union sought a "buyout" of Christmas money but not of Thanksgiving"turkey money," and from the fact that the Unionunsuccessfully bargained for a maintenance-of-bene-fits clause and ultimately agreed to a "zipper" clauseThe significance the majority attaches to theChristmas money "buy out" escapes us. We see noth-ing remarkable or inconsistent in a union's decisionto bargain away one benefit and its contemporane-10As we have elsewhere observed it is precisely the abrogation of thisBoard's duties under the Act which is one of the most objectionable aspectsof theCollierpolicy 366DECISIONS OFNATIONALLABOR RELATIONS BOARDous intention to retain another. Likewise, we are puz-zled by the proposition that a union's attempt, albeitunsuccessful, to secureadditionalcontract protectionfor existing conditions of employment clearly con-firmed as past practice evidences a "conscious" waiv-er of those conditions simply because the union ulti-mately agrees to a catchall "zipper" clause. The mostthat can be said about such a course of bargaining isthat it leaves such noncontract terms precisely wherethey were before bargaining commenced; i.e., withinthe protection historically afforded by the Act andBoard doctrine. To find that a catchall clause,couched in the most general language and intendedmerely to forestall bargaining about what might betermed "new" subjects, effectively operates as a"conscious knowing waiver" of bargaining over mod-ification or termination of an established conditionof employment is, in our view, illogical.In sum, by their decision here our colleagues dem-onstrate the basic fault in the approach they nowendorse. For in the guise of effectuating the intentionof the parties-an intention they tell us they mustconstrue not solely from the language the parties em-ploy but from all the circumstances surrounding bar-gaining and indeed including intentions of other par-ties in other bargaining-our colleagues substitutefor settled legal principle the vagaries of supposition,hypothesis, and guesswork. In so doing our col-leagues promote neither the intent of the parties northe principles of collective bargaining. Accordingly,and for the reasons expressed above and in our initialdissenting opinion, we would affirm the Administra-tive Law Judge's Decision and find the violation asalleged in the complaint.Finally, we would note that, because the arbitratorlimited himself to an interpretation of the contractwithout deciding the statutory issue, which is the li-mitation inherent in arbitration and properly ob-served by most arbitrators, it has become necessaryfor the Board to decide the issue on the merits. Weshould have done this when the case was initiallybefore us instead of applying theCollyerpolicy ofdeferral. That policy has put the parties to substan-tial and futile expenditures of money, effort, and de-lay, an outcome we predicted when the policy wasestablished.